DETAILED ACTION
This action is responsive to the amendment filed on 17 February 2021. The examiner acknowledges the amendments to the specification, the drawings, and claims 3, 4, 6, 10, 13, 17, 20, 22. Claims 1-33 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 17 February 2021.  These drawings are not accepted.
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the drawings contain blurry images (Figure 4) and do not have clean lines clearly illustrating each feature.  All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction.  This requirement applies to all lines however fine and to shading.  Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
Claim Objections
Claims 3 and 4 are objected to because of the following informalities:  
“wireless communication device communication with at least one signal” in claim 3, line 2, should read “wireless communication device communicates with at least one signal”
“connects to a network selected that communicates with a signal selected from” in claim 4, line 2, should read “connects to a selected network that communicates with a signal selected from”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, 6, 13, 17, 20, 22 and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 and 20 contain the trademarks/trade names “IEEE 802.11 (WiFi), IEEE 802.15.4, BLUETOOTH protocol, Near Field Communication (NFC), Radio Frequency Identification (RFID), SIGFOX protocol, WiMax (world interoperability for microwave access), Universal Mobile Telecommunications System (UMTS), 3GPP Long Term Evolution (LTE), IMS, High Speed Packet Access (HSPA), Global System for Mobile communication (GSM), 3G, 4G, 5G, 6G and higher, AM, or FM”. Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In 
Claim 3 recites the limitation “the wireless communication device” in line 2. This limitation lacks antecedent basis, as claim 1 recites “a plurality of wireless communication devices”.
Claims 4, 6, and 22 contain the trademarks/trade names “Zigbee, Bluetooth, WiMax (WiMAX Forum Protocol), Wi-Fi (Wi-Fi Alliance Protocol), GSM (Global System for Mobile Communication), PCS (Personal Communications Services protocol), D-AMPS (Digital- Advanced Mobile Phone Service Protocol), 6LoWPAN (IPv6 Over Low Power Wireless Personal Area Networks Protocol), ANT (ANT network protocol), ANT+, Z-Wave, DASH7 (DASH7 Alliance Protocol), EnOcean, INSTEON, NeuRF ON, Senceive, WirelessHART (Wireless Highway Addressable Remote Transducer Protocol), Contiki, TinyOS (Tiny OS Alliance Protocol), GPRS (General Packet Radio Service), TCP/IP (Transmission Control Protocol and Internet Protocol), CoAP (Constrained Application Protocol), MQTT (Message Queuing Telemetry Transport), TR-50 (Engineering Committee TR-50 Protocol, OMA LW M2M (Open Mobile Alliance LightWeight machine-to-machine Protocol), and ETSIM2M (European Telecommunication Standards Institute machine-to-machine Protocol), Bluetooth Low Energy (BLE), minimal energy Bluetooth signal, Infrared Data Association (IrDA) protocols”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe the wireless communication and, accordingly, the identification/description is indefinite.
Claim 13 recites the limitation “subdividing the pre-determined area into…a level of violence associated with a subset of patients leading to verbal, mental, physical violence or bullying associated with a subset of patients leading to a verbal mental, physical violence or bullying” in lines 1-4. It is unclear whether there is a separation between “a level of violence associated with a subset of patients leading to verbal, mental, physical violence” and “bullying associated with a subset of patients leading to a verbal, mental, physical violence or bullying”. For examination purposes, examiner has interpreted both subdivisions of “a level of violence…” and “bullying…” to be alternatives to divide the pre-determined area into.
Claims 17 and 32 recite the limitation “a separate wearable device to track the position…” in line 2, each. It is unclear what the wearable device in this limitation is “separate” from. For examination purposes, examiner has interpreted the wearable device of this limitation to be separate from the wearable device worn by the patients as recited in claims 1 and 18, respectively.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6, 9, 10-12, 14, 16-18, 20-22, 25, 26-29, and 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Power (US-20020060630-A1) in view of Ueno et al. (JP-2017175434) and Tee (US-20170124276-A1).
Regarding Claims 1, 18, and 33, Power teaches a method, system, and device for preventing negative interaction between patients with dementia (Paragraph 0055) in a pre-determined area (Paragraph 0001) comprising: positioning a plurality of wireless communication devices at specific, 
Power fails to teach a patient database that includes which patients will have a negative interaction with a dementia patient, a percent probability that the dementia patient will have a negative interaction with another patient, and a processor that displays an alert when a movement of two patients that in the patient database having known negative interaction are approaching each other within a line of sight or within a pre-determined distance based on the percent probability. Furthermore, Power fails to teach the database storing the frequency and extent of altercations between two or more patients. While Power doesn’t expressly disclose all the potential dangers to a patient with dementia, Ueno et al. discloses that other people can also present a danger. Ueno et al. teaches a database that includes an individual or person who has performed a dangerous action a predetermined number of times (Paragraph 0036), a control unit that extracts, as a dangerous person, an individual or person who has performed a dangerous action a predetermined number of times (Paragraph 0036), as well as detecting a dangerous person approaching a predetermined distance from the crossing based on the identification information and the position information included in the message transmitted from the pedestrian device (message transmitted from the pedestrian device corresponds to Applicant’s alert) (Paragraphs 0036 and 0128). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method, system, and device for preventing negative 
However, the combination of Power in view of Ueno et al. fails to teach the database further comprising specific information about which patients have dementia. This combination also fails to teach the using of a processor in communication with the patient database and the plurality of wireless communication devices, wherein the processor calculates a position in the pre-determined area for each patient. Tee teaches the storage of the medical history of each member including disease history (Paragraph 0030).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method, system, and device for preventing negative interaction between patients with dementia of Power in view of Ueno et al. to incorporate the database to comprise the medical history and disease history of each member as taught by Tee in order to properly track which patients have dementia among all the patients being monitored by medical personnel (Tee: Paragraph 0083).
Regarding Claims 10 and 26, 11 and 27, and 17 and 32, Power as modified by Ueno et al. and Tee teaches the wearable device transmitting signals to an Internet of Things device for data transmission and transmits a broadcast signal to the processor for determining the location of the patient (Power: Paragraph 0063), the transmitter is worn by the person for emitting an identification signal (Power: Paragraph 0016), as well as providing a visitor, staff, or family member a wearable device to track the position of the visitor, staff, or family member (For examination purposes, examiner has 
Regarding Claims 12 and 28, 14 and 29, and 16 and 31, Power as modified by Ueno et al. and Tee further teaches that a dangerous person is detected approaching (dangerous person is detected approaching corresponds to Applicant’s direction of travel of one or more patients) a crossing based on the identification information and position information included in the message transmitted (message transmitted corresponds to Applicant’s alert) from the pedestrian device (Ueno: Paragraph 0036), as well as using the passage history of the storage unit, the action pattern extraction unit acquires the bus use information concerning the day of the week and the time period on which the elderly person gets on the bus for each elderly person (Ueno: Paragraph 0149), wherein the notification control unit determines whether or not the elderly person is a day of the week and a time zone in which the elderly person uses the bus based on the bus use information (determining whether or not the elderly person is a day of the week and a time zone in which the elderly person uses the base based on the bus use information corresponds to Applicant’s long term motion and habit behavior of one or more patients, as well as determining and tracking the travel path and location of a specific person) corresponding to the terminal ID of the old person in the storage unit (Ueno: Paragraph 0160). Ueno et al. also teaches a control unit that extracts, as a dangerous person, a pedestrian who has performed a dangerous action more than a predetermined number of times (pedestrian who has performed a dangerous action more than a predetermined number of times corresponds to Applicant’s frequency and extent of an altercation between two or more patients) during a predetermined period based on traffic history (Ueno: Paragraph 0034).
Regarding Claims 3 and 20, 4, 6 and 22, and 9 and 25, Power as modified by Ueno et al. and Tee further teaches that a dementia patient may have a tag with Bluetooth connectivity (tag with Bluetooth connectivity corresponds to Applicant’s wireless communication, and network that the processor 
Regarding claim 21, Power as modified by Ueno et al. and Tee further teaches that the wearable medical device is powered or passive (In the case of a custom made device, it would consist of… a power supply (Tee: Paragraph [0084])).
Claims 2, 5, 7, 8, 19, 23, and 24, are rejected under 35 U.S.C. 103 as being unpatentable over Power in view of Ueno et al. and Tee, as applied to the previous claims, further modified in view of Miyasaka (US-20160367183-A1).
Regarding Claims 2 and 19, 5 and 23, 7, and 8 and 24, Power as modified with Ueno et al. and Tee teaches all of the limitations of the claims except that the wearable medical device comprises one or more magnets that are detected by a plurality of magnetic impedance sensors at specific, known locations in the pre-determined area. However, Miyasaka teaches a terrestrial magnetism sensor (Element 111) is a sensor that produces terrestrial magnetism data representing magnetic flux densities in three axial directions formed of an MI (magnetic impedance) element (Paragraph 069). Miyasaka further teaches the electronic apparatus (Element 1) includes a processor (Element 120), a memory (Element 130), an input (Element 150), and a display (Element 170) (Paragraph 0067). Miyasaka also teaches that the electronic apparatus (Element 1) includes an atmospheric pressure sensor (Element 112), an acceleration sensor (Element 113), and an angular velocity sensor (Element 114) (Paragraph 0067).
.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Power in view of Ueno et al. and Tee, as applied to the previous claims, further modified by Copley (US-20050068169-A1).
Regarding Claim 13, Power as modified with Ueno et al. and Tee teaches all of the limitations of the claims except that the pre-determined area is sub-divided into different genders, levels of dementia, types of dementia, or a level of violence associated with a subset of patients leading to verbal, mental, or physical violence or bullying. However, Copley teaches that a monitoring system (Element 108) can specify regions for groups of individuals, specifically that a group of parolees with a history of violent crimes can be prohibited from entering gun shops (Paragraph 0105).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and system for preventing negative interaction between patients with dementia of Power in view of Ueno et al. and Tee to incorporate subdividing the predetermined area into levels of violence associated with physical violence as taught by Copley in order to further prevent patients who are associated with physical violence from causing a negative interaction with another patient when entering certain areas by alerting staff in a timely manner (Paragraphs 0105, 0106).
Claims 15 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Power in view of Ueno et al. and Tee, as applied to the previous claims, further modified by Cohen (US-6681031-B2).
Regarding Claims 15 and 30, Power as modified with Ueno et al. and Tee teaches all of the limitations of the claims except that the code that uses trend analysis to predict a long term motion and habit behavior of one or more of the patients uses a linear algebraic analysis. However, Cohen teaches that models for specific parameters for gestures were computed using linear least squares method, wherein the models were tested in simulation by measuring how well each turned parameter can predict the future states of its associated gesture (Col 12, Lines 48-53).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and system for preventing negative interaction between patients with dementia to incorporate the use of a linear algebraic analysis such as the linear least squares method to predict motion as taught by Cohen as this is a generic statistical method to determine trend analysis (Col 10, Line 64-Col 11, Line 13).
Response to Arguments
Applicant’s arguments filed 17 February 2021 have been fully considered but they are not persuasive.
Regarding Applicant’s remarks regarding the claim rejections under 35 U.S.C. 103 on page 18, examiner respectfully disagrees with the Applicant’s arguments for the failure of a prima facie case of obviousness, wherein Ueno fails to teach the missing limitation from Power that discloses a person being a hazard to another and Ueno only being directed to the visual detection of pedestrians that are not wearing a wearable device, as Ueno applied to Power teaches that one person may be hazardous to another person and that this may be communicated to another pedestrian via a communication device carried by the person (Ueno, Paragraph [0038]). While Ueno fails to teach information about the pedestrian’s health status or condition being known, this feature is taught by Power, as Ueno is merely 
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEVERO ANTONIO P LOPEZ whose telephone number is (571)272-7378.  The examiner can normally be reached on M-F 9-6 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.P.L./Examiner, Art Unit 3791     

/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791